Decree of the Surrogate’s Court, Kings County, adjudging that Gloria S. Lindgren, decedent’s daughter, an infant over the age of fourteen years, is the sole distributee of the decedent and entitled to his entire estate, and that Sonia Jordi, the infant’s guardian, is entitled to letters of administration, unanimously affirmed, with costs to respondent, payable out of the estate. No opinion. Present — Hagarty, Acting P. J., Johnston, Adel, Taylor and Lewis, JJ. [181 Misc. 166.] [See post, p. 826.]